OFFICE       OF THE A-lTORNEY          GENERAL         OF TEXAS
                                       AUSTIN
                                                                     f.c’.,

Q-c.-
--

    Honorable F. L. &male
    County Auditor
    Vernon, Texae

    Dear Sirs




                     In y3ur   lette                            940, you
                                                                       w     OS@
                                                                8r County a8 first
                                                                d parties,   and re-
                                                                the Comlsslonera~
                                                                rity   to make this
                                                               nsatlon t3 be paid
    to Prltohard                                                pro rated end gald
    out   of   the    *a                                         inoludlng rinklng
    funds or whet                                              &nsation        ehould   be


                                                    part       aa followsr

                                                   5U   Part     agree*       to
                                                   d owner8 of all pro-
                                                   66 wherever situated
                                                County, Texae,  and un-
                                                          eats  adjacent
                                                            said con-
                                                                rtioulnr       in-

                        oond Party further agreea to secure
                        rty all information pooaeible and
           available lloz the we  of the First Party, sit
           ting a@ a Board ol Equalization, in determining
           the proper valuations to be fixed upon auoh
           properties Sor assessment and taxation purposes,
           and generally tc oo~pile euoh informtipn    a8
           ehall bs of aid and benefit to said lirst Party
                                                           c



                                                           511




Honoreble   F.   L.   Mario,   Page 2



     in equalizing tho value oS suoh pmpertI&
     for taxation.    *Id party of the Second Part
     agrees to meet with the Comniselonera’        Court
     ot Wllbarger County, sittIn& es a Board of
     XqualitatJon, end to furnish enld Board with
     all the lnformetlon secured by then during
     their Investigations Sor the ?arpoae or
     squal.ixIng the asretssaents   upon such proper-
     tl48. Said Party of the Second Part alao
     obligate8 Iteelr to n&m      a surtey  of all
     pipe 11x148, gas liner and ly6t8ms, refineries,
     ga8ollw   plants, tank fara8, tankage, ltos-
     ate, oarbon bleok plant&, 8upp4       hou888, and
     all other properties OS value ueed.in oonneo-
     tion with said oil and ga8 developirient,inolud-
     Ing transportation taoI'lItIe8 and inoluding
     ?ublio utility properties, exae?t telephone
     8y8t4lM and railroadr.

            =a. For and in oonslderatlon of the
     8killed aarvio48, teohnlO81 knowledge and
     experisnoe oi Seoond Party in tbs performance
     oi the obligations derolving npon'thez here-
     under,   First  Party agree8 and obligates lt-
     self to oozpensate Seoond Party    in the manner
     following:     Said Seoond Party @hall reoeivr
     an amount to be paid out of the Csneral Tund
     or pinoral fund and other fund8 of Wllbarger
     County, equal to fcur (41 oentr on each one
     hundred (100) dollar valuation ooverin3 all
     oil propeHS40     or other mineral intereat,
     nnd .publiO utility prOpertie    as84884d for
     the year 1940, except telephone Bystem and
     railroad.

          '*Oil Propertlee* a8 herein used, la
     understood to include oil, gas, sulphur
     deposits, storage , g&her&     lines and
     syst4m8, refinerie8 , ,;98Oline >bIXt8, tanhi,
     and tank ferms, tankage,   8torege 011, car-
     bon blaok plants, eu;7-,lyhouses, CrlllIng
     rigs, derricks,  oil end gas leafiea, royal-
     ty interests in land, developed and undevel-
     OPs4, and all other property oi whatever
     oheraoter or value used In oonneotlon with
     oil and ga8 developmmt,    inoludlng tranepor-
     tatlon illOilitt48.'
lionorable F,   L. Massle,   Pal:8 3



          A var    lisllar co&r:&     was involved in the oase
O? Roper ~8. Hail     200 S. W. 289   before  the Waoo Court of
Clril Appeals.    Tie  validity of  Luoh oontraot  was swtaln-
ed, the oourt saying thatr

          'The making of the oontraot under oonsidera-
     tldn was within the implied power posoeaaed by
     the Comml8810116r8~ Court oi ~r4aston4 County."

In the onse of Ear uort vs. Karris County, 117 S. Yi. (2dj
494   at page 502, 4 t was said by the Galveston Court of
Cl&    Ap eals that a Commiooloner8~   Court map validly
amgloy 8R lied expert8 tc velu4 for taXatlOn pArposea
 ropert     in 8peolal lnstano4o v&are teohnlcal equipment
P s raqa f red.

           In the Roper ~6. Rail case, supra, the oontraot
  rovlded that the oozipensatlon to be paid by yreost~ne
8 ounty to the expert s.bould be paid out of the general
fund OS that oounty.   64 rely tiTS*ly on that Ca84 in
ansv:erxng that the Commi6‘81onera ( Court had the authority
to make the oontraot in question.     It is our further 0 lnlon
that the whole of the oompensatlon to be paid to Seo:.:n B
Parties zust oome from the eneral fund, and that no part
thereof may be ta: